 

Exhibit 10.1

 

[tv529977_ex99-1img01.jpg] 

 

May 8, 2019

 

Gary Rahlfs

 

Dear Gary:

 

I am pleased to offer you the position of Senior Vice President – Finance &
Strategy (Grade 99) for Dean Foods Company. This position will report to Jody
Macedonio, Executive Vice President – Chief Financial Officer, and will be based
out of our Corporate Headquarters in Dallas, Texas. We look forward to having
you join our team on May 28, 2019.

 

Here are the specifics of your assignment:

 

Base Salary

You will be paid $14,583.33 on a semi-monthly basis, less payroll taxes and
applicable withholdings. Your salary will be reviewed annually (next in March
2020).

 

Annual Incentive Opportunity

As a Grade 99 executive, you will be eligible to earn an annual incentive as a
participant in the Dean Foods Corporate Short-Term Incentive (STI) Plan with a
2019 target amount equal to 50% of your annualized base salary, subject to the
achievement of certain financial targets as well as your performance against
certain individual objectives. For the 2019 plan year, your STI payment will not
be prorated and will be guaranteed at target ($175,000). The STI payment will be
calculated with your annual base salary as of 12/31.

 

Annual Long-Term Incentive Compensation

You will be eligible for consideration for future Long-Term Incentive (LTI)
grants under the Dean Foods Long Term Incentive Program. The exact amount and
nature of any future long-term incentive awards will be determined by the Dean
Foods Compensation Committee.

 

One-Time New Hire Long-Term Incentive Award

You will be eligible for a one-time prorated new hire grant under the Dean Foods
Long-Term Incentive Program. The target value of your one-time grant will be
$166,667.00, and will be delivered 100% in Restricted Stock Units (RSUs). We
anticipate this grant will be effective on or around 6/1/2019; however, pursuant
to our Long-Term Incentive Plan Guidelines, the stock price used for purposes of
converting your award to shares (or target shares) will be the closing price on
the date that the Compensation Committee approved the award (5/8/2019). You will
receive additional details regarding your grant within 90 days of your hire
date.

 

Paid Time Off (PTO)

You will be granted twenty (20) days of PTO per year. For 2019, your PTO will be
prorated based on your actual start date. Unused PTO is not carried forward from
year to year unless required by state law.

 

Benefits Plan

You will soon be receiving an overview of the health and welfare benefits
program. Your eligibility begins on the first day of the month following 60
calendar days of employment; please note that you must complete the health and
welfare benefits enrollment process within 45 days of your hire date. Once
hired, if you have questions regarding the health and welfare benefits programs
or eligibility, please call the Dean Foods Benefits Service Center at
877-224-4909 or go online to www.deanfoods.mercerhrs.com.  

 



 

 

 

Your eligibility for 401(k) benefits will begin on the first day of the month
following 60 calendar days of employment.  You will receive information
regarding these benefits approximately two weeks prior to your eligibility. For
questions regarding 401(k) programs or eligibility, please call Fidelity
Investments at 800-835-5095.

 

COBRA Support

Should you elect COBRA (health insurance) coverage from your previous employer,
Dean Foods will reimburse you, grossed up for taxes, for your COBRA premiums
(less your comparable Dean Foods contribution) until you become eligible for
Dean Foods benefits (first of the month following 60 days of employment).

 

Supplemental Executive Retirement Plan

You will be covered by the Dean Foods Supplemental Executive Retirement Plan
(SERP) under the plan rules. The SERP is a non-qualified retirement plan that
provides an annual Company contribution (currently 4% of eligible excess
compensation) to executives whose eligible compensation exceeds the annual
IRS-mandated limit for qualified retirement plans. Company contributions are
made in June/July for the prior year period. You will receive additional
information upon receiving your first plan contribution.

 

Executive Physical

You will be eligible for a Company-paid Executive Physical every calendar year
with the Cooper Institute in Dallas, Texas. To schedule your physical, call
972.560.3227 and reference Dean Foods.

 

Insider Trading

As a Senior Vice President, you will have access to sensitive business and
financial information. Accordingly, from time to time and in accordance with the
company's Insider Trading Policy, you will be prohibited from trading Dean
Foods’ securities (or, in some circumstances, the securities of companies doing
business with Dean Foods).

 

Change-In-Control Provisions

You will be provided a Change in Control agreement comparable to that currently
provided to other Dean Foods Senior Vice Presidents.

 

New Hire Process

This offer of employment is contingent upon your submission to and successful
completion of a background check and drug screen. By signing this offer letter,
you represent that there is no agreement or promise in place between you and any
other company (for example, a non-competition agreement) that would prohibit you
from working for Dean Foods. You are also required to comply with the Dean Foods
Code of Ethics as a condition of employment, and you understand and agree that
you are not to use or disclose the confidential or proprietary information of
any prior employer while performing your job with Dean Foods.  You also agree
that to the extent you have any prohibitions on solicitation of customers or
employees from your prior employer, you agree that you will honor those
provisions for the allotted time in any relevant agreements.

 

Conclusion

Gary, I am very excited about the opportunities at Dean Foods and very excited
to have you be a part of our team. I am confident that with your experience,
skills, vision and standards, you will make significant contributions to our
company in the years to come.

 

Best regards,

 

/s/ Jose Motta   Jose Motta   SVP, Human Resources   Dean Foods  

 



2

 

 

Agreed and accepted:       /s/ Gary Rahlfs   Gary Rahlfs       March 8, 2019  
Date  

 

cc.   David Bruns

Jody Macedonio 

Jose Motta

 



3

 